Citation Nr: 0715750	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  06-30 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for depression, anxiety, 
and memory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, with jurisdiction shifting to the Salt Lake City, 
Utah, RO.  The determination on appeal denied service 
connection for depression, anxiety, memory loss, 
gastroesophageal reflux disease, and degenerative disc 
disease, as well as declining to reopen claims of service 
connection for hypertension and lumbar spine condition.  The 
veteran's ensuing notice of disagreement appealed only the 
denial of service connection for depression, anxiety, and 
memory loss.  


FINDING OF FACT

Prior to the promulgation of a decision, the Board received 
written notification from the veteran that effectively 
withdrew his claim of service connection for depression, 
anxiety, and memory loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's application of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), need not be 
examined given the veteran's expressed intention to withdraw 
the appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

On his September 2006 VA Form 9, the veteran indicated that 
he wanted a Board hearing.  Thereafter, on the scheduled day 
of the hearing, the veteran failed to appear.  Instead, the 
Board received a May 2007 communication from the veteran's 
representative that expressed the veteran's desire to 
withdraw the appeal concerning depression, anxiety, and 
memory loss.  The preceding statement complies with the 
requirements in 38 C.F.R. § 20.204, and accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal concerning a claim of service connection for 
depression, anxiety, and memory loss is dismissed.    



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


